                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:19-CV-00515-MOC-DSC


                DUKE ENERGY CAROLINAS LLC,                      )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                   ORDER
                                                                )
                NTE CAROINAS II LLC et. al.,                    )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Suedeen G. Kelly]” (document #64) filed June 11, 2021. For the reasons set forth

               therein, the Motion will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Max O. Cogburn, Jr.


                        SO ORDERED.


Signed: June 11, 2021




                        Case 3:19-cv-00515-MOC-DSC Document 65 Filed 06/11/21 Page 1 of 1
